Citation Nr: 1620054	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  08-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to June 8, 2010.

2.  Entitlement to an initial compensable rating for right hammertoes.

3.  Entitlement to an initial compensable rating for status post right ankle fracture prior to June 8, 2010.

4.  Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture after June 8, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and sisters


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 2006.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Atlanta, Georgia.  

The Veteran testified before the Board at a February 2013 video conference hearing.  A transcript of this hearing has been associated with the claims file.  

By way of history, this appeal was previously before the Board in April 2013 and July 2014.  Pertinent to the issues here, in April 2013, the Board denied the Veteran's claim for an initial compensable rating for right hammertoes and remanded the other issues for additional development.  The Veteran appealed the portion of the April 2013 Board decision denying her claim for an initial compensable rating for right hammertoes to the U.S. Court of Appeals for Veterans Claims (Court or CAVC).  In July 2013, the Court granted the Joint Motion for Partial Remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  When the case was returned to the Board in July 2014, the Board issued another decision denying a compensable rating for bilateral plantar fasciitis before June 8, 2010, and in excess of 10 percent for right and left foot plantar fasciitis after June 8, 2010, denying an initial compensable rating for right hammer toes, and remanding the issue of entitlement to higher initial staged ratings for the right ankle.  The Veteran again appealed to the Court, and in an October 2015 Memorandum Decision, the Court vacated the Board's decision on the issue of entitlement to an initial compensable rating for bilateral plantar fasciitis for the time period prior to June 8, 2010, as well as the issue of entitlement to a compensable rating for right hammertoes throughout the entire appeal period.  The case has now been returned to the Board for adjudication.  

The issues of entitlement to an initial compensable rating for right hammertoes and entitlement to an initial compensable rating for status post right ankle fracture prior to June 8, 2010, and in excess of 10 percent thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the appeal period prior to June 8, 2010, the Veteran's plantar fasciitis of the right and left feet has more nearly approximated a "moderate" foot injury, manifested by symptoms such as pain, swelling, weakness, and stiffness, fatigability, flare-ups, and limitation of function, including limited walking and standing; her disability has not more nearly approximated a "moderately severe" injury of either foot.


CONCLUSIONS OF LAW

1.  Throughout the entire appeal period before June 8, 2010, the criteria for an initial rating of 10 percent, but no higher, for right foot plantar fasciitis have been met.
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59. 4.71a, Diagnostic Code 5284 (2015).

2.  Throughout the entire appeal period before June 8, 2010, the criteria for an initial rating of 10 percent, but no higher, for left foot plantar fasciitis have been met.
38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.59. 4.71a, Diagnostic Code 5284 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was provided that notice must inform the Veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Here, the duty to notify was satisfied by letters dated May 2006 and June 2011.  Additionally, the Federal Circuit and the Court have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As an initial matter, all relevant evidence necessary for an equitable resolution of the Veteran's initial rating claim for plantar fasciitis has been identified and obtained to the extent possible.  In this regard, VA treatment records and private treatment records have been obtained.  Additionally, the Veteran submitted statements on her behalf.  Although the Board acknowledges that there is additional development requested below in the remand portion for the Veteran's other increased rating claims, the request for outstanding recent VA records from September 2015 forward deals with information outside the rating period concerned here, which is before June 8, 2010.  As such, the Board determines that these records are not potentially relevant in the current appeal.  Accordingly, VA is not obligated to obtain these records for the initial rating claim being decided herein.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (explaining that "relevant records" to be considered to determine a veteran's eligibility for compensation benefits are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).

The Veteran also submitted lay statements and oral testimony during the March 2013 Board hearing in support of her claim.  It is acknowledged that there is a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim and a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Procopio v. Shinseki, 26 Vet. App. 76 (2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).  In this case, information was solicited regarding the types of symptoms and severity of the Veteran's plantar fasciitis.  Moreover, to the extent that there may have been outstanding evidence material to substantiating the claim, the undersigned remanded the appeal in April 2013 so that additional efforts could be made to ask her to identify any outstanding records and to give her a new VA examination of her feet.  Accordingly, consistent with Procopio and Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2) have been complied with.

Further, the Veteran was provided with various VA examinations with regard to her feet in July 2006, June 2010, February 2011, May 2013, and May 2015.  It is acknowledged that the issue on appeal involves the initial rating assigned for her bilateral fasciitis prior to June 8, 2010, only, and the Board finds that, collectively, the existing VA examinations are adequate for rating purposes.  These examinations are sufficient so as to facilitate an informed assessment of the Veteran's bilateral foot disability throughout the limited appeal period specified, especially as it pertains to the potentially applicable rating criteria, and there is no duty to obtain yet another VA examination asking for a retrospective opinion.  See 38 C.F.R. 
§§ 3.327, 4.2 (2015).  Additionally, there are other treatment records in the claims file that pertain to the feet that, combined with the VA examination reports and relevant history provided by the Veteran, allow the Board to adequately address the severity of her bilateral plantar fasciitis for the time period prior to June 8, 2010.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (finding that when the VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

The Board is also satisfied that there has been substantial compliance with the Board's prior remand of April 2013.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the appellant the right to substantial, but not strict, compliance with that order.).  With respect to the remand, the Veteran was asked to identify all outstanding VA and non-VA treatment records in an April 2013 letter.  Furthermore, to the extent that the Board remanded for a new VA examination of the feet, she was examined in May 2013.  Thus, substantial compliance having been demonstrated, the Board may proceed to adjudicate the appeal.

For the reasons set forth above, VA has substantially complied with the notice and assistance requirements to the extent possible, and the Veteran is not prejudiced by a decision on her increased rating claim at this time.  

II.  Initial Rating for Bilateral Plantar Fasciitis Prior to June 8, 2010

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

At the outset, the Board notes that the Veteran appealed the initial disability rating assigned for her plantar fasciitis.  As such, the claim requires consideration of the entire time period involved and contemplation of staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Court's Memorandum Decision of October 2015 only vacated the Board's decision regarding entitlement to a compensable rating for bilateral plantar fascitis prior to June 8, 2010.  Therefore, the decision below is limited to this time period only.

The Veteran is currently rated as non-compensably (0 percent) disabling prior to June 8, 2010, for bilateral plantar fasciitis.  Where a particular disability for which a veteran has been service-connected is not listed-which is the case here for plantar fasciitis-it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27 (2009); Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

DC 5284 applies to "[f]oot injuries, other," and provides a 10 percent evaluation for "[m]oderate" injuries, 20 percent for "[m]oderately severe" injuries, 30 percent for "[s]evere" injuries, and 40 percent for injuries "[w]ith actual loss of use of the foot." 38 C.F.R. § 4.71a, DC 5284 and Note.

According to an April 2014 rating decision, the RO determined that a 10 percent rating was warranted for both the right foot and the left foot under DC 5284 for a "moderate" foot injury.  The Board finds it significant the RO made the increase effective June 8, 2010, the date of a VA examination that showed evidence of loss of motion and pain on manipulation of the feet.  After carefully reviewing the June 2010 VA examination, however, the Board finds no probative evidence to suggest that the disability had worsened on the day of the examination.  Rather, the Veteran reported long-standing complaints since service.  See June 2010 VA examination report, "Medical History and Subjective Findings" (The patient states that all of her foot problems started after a right ankle fracture in 2001 . . . .  She states she has developed pain in both arches which is greatest on first step in the morning and after periods of rest positive fatigability positive lack of endurance no heat no redness.  At rest she has dull pain.  She can stand for one hour.  She can walk 2 blocks. . . .  She was prescribed custom orthotics while in Korea which made her condition worse.  She has used pain medications and Naprosyn 500 mg orally twice a day.")  Rather, given the reference to pain since service and longstanding complaints, the June 2010 history suggests that her plantar fasciitis symptoms had been reflective of a "moderate" foot injury prior to the examination date.  In fact, during the initial July 2006 VA examination, the Veteran reported swelling due to her bilateral plantar fasciitis, as well as constant pain on the bottom of her feet.   She also reported that, from her plantar fasciitis, "the functional impairment is hard to walk at times due to swelling."  Such evidence and lay reports support a finding that her plantar fasciitis were reflective of a "moderate" foot disability prior to the day of her June 2010 examination.  Thus, the Board resolves doubt in the Veteran's favor and finds that separate, 10 percent ratings are indeed warranted for her plantar fasciitis throughout the entire appeal period prior to June 8, 2010, under DC 5284.  

In ascertaining whether the evidence demonstrates entitlement to a disability rating in excess of 10 percent, the Board finds that it cannot be said that the Veteran's plantar fasciitis of either foot has ever more nearly approximated a "moderately severe" foot injury at any time during the appeal period.  Significantly, even with the description of "severe" flare-ups occurring on rainy days and complaints of pain on both arches, weakness, stiffness, fatigability, and lack of endurance, the June 2010 VA examiner expressly concluded that the Veteran's plantar fasciitis was "moderate in severity."  

It is acknowledged that "moderately severe" is not defined by the regulation, and the Board fully recognizes problems of pain, swelling, weakness, and stiffness, fatigability, flare-ups, and limitation of function, including difficulty walking and standing.  See e.g., July 2006 and June 2010 VA examination reports.  She also consistently complained of foot pain throughout the relevant appeal period.  See lay statements and VA treatment record notes.  However, evidence beyond the VA examiner's "moderate" description also suggests that the Veteran's right or left foot plantar fasciitis symptomatology does not rise to the level approximating a "moderately severe" foot injury in light of the capabilities demonstrated by the Veteran prior to June 8, 2010.  Here, the Veteran has demonstrated substantial functionality of each foot notwithstanding complaints of pain, swelling, weakness, stiffness, fatigability, flare-ups, and limitation of function, including difficulty walking and standing.  During the July 2006 VA examination, even with symptoms such as pain in both arches, weakness, stiffness, fatigability,  lack of endurance, and flare-ups described as "severe," the Veteran expressed that "[s]he can stand for one hour" and "[s]he can walk 2 blocks."  In June 2010, the VA examiner noted that, while standing or walking she has pain and swelling, but "[s]he does not have any limitation with standing and walking.  She does not require any type of support with her shoes."  

After carefully reviewing the evidence, a higher rating is not warranted, even considering DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) or Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Essentially, the Board concludes that the lay and medical evidence fail to demonstrate limitations of function so as to warrant a higher rating for a disability more nearly approximating a "moderately severe" foot injury for either foot.  Rather, even considering all of the reports of pain, swelling, and flare-ups, considerable function of the feet was demonstrated.  Most notably, the Board reiterates that the Veteran has demonstrated an ability to walk/stand for at least short periods of time, notwithstanding complaints.  Simply put, although she has some difficulty posed by pain that may limit her ability to walk and stand, she has a significant threshold whereby she can do both of these things for a period of time that is not insignificant, i.e. at least standing for one hour and walking for two blocks.  Moreover, the fact that prolonged standing and walking was noted to be an aggravating factor during the July 2006 VA examination, this suggests a minimum to ambulate and stand for periods of time that are not prolonged.  Therefore, notwithstanding the noted problems caused by her bilateral plantar fasciitis, neither her right or left foot symptoms have more nearly approximated the criteria for a higher rating for limited function of the foot more nearly approximating a "moderately severe" foot disability.  See 38 C.F.R. §§ 4.40; 4.45; 4.49; DeLuca v. Brown, 8 Vet. App. at 206-07.  

The Board has also considered whether a higher rating may be warranted under any other potentially applicable codes.  Here, the Veteran expressly contended that she is entitled to separate ratings for her bilateral plantar fasciitis under DC 5310.  See June 2012 representative statement ("The appellant contends her foot condition should have also been rated under DC 5310, functional movement of the foot and leg.").  This code governs the function of the Group X muscles, which affect the intrinsic plantar muscles of the foot.  38 C.F.R. § 4.71a, DC 5310.  However, the Veteran's reported feet symptoms of pain, swelling, weakness, stiffness, fatigability, flare-ups, and limitation of function, including pain with walking and standing, etc. have all been considered in the 10 percent ratings awarded under DC 5284.  Importantly, there are not any specific symptoms related to the Veteran's bilateral plantar fasciitis that have not been considered in her disability ratings under DC 5284 for a "moderate" right foot injury.  Such evidence weighs against any impairment beyond that which is already contemplated by the above-granted ratings under DC 5284.  The DC governing muscle injuries, therefore, cannot be the basis for a separate rating without impermissibly pyramiding the Veteran's bilateral feet symptoms.  See 38 C.F.R. §§ 4.14, 4.25(b) (2015); Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  Moreover, inasmuch as DC 5310 also provides for a 10 percent rating for "moderate" muscle impairment, a higher 20 percent rating would not be assignable unless the disability more nearly approximates "moderate" muscle impairment.  As explained above in greater detail, however, the Veteran's impairment of the feet is determined to be no more than "moderate."  As such, DC 5003 cannot provide the basis either for a separate rating or for disability rating higher than 20 percent.  

There are a number of other diagnostic codes for rating diseases and injuries of the foot.  However, DCs 5276 to 5283 are not for application here.  In light of the symptoms presented and discussed above, the appellant's plantar fasciitis would not lend itself to be better rated by analogy to any of conditions addressed by those diagnostic codes (flatfoot, bilateral weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, and hammertoe, all toes, malunion or nonunion of any tarsal or metatarsal bones).   Of these, the only DC that would be appropriate for rating feet symptoms similar to those demonstrated by the Veteran's plantar fasciitis and that could potentially result in a higher rating is DC 5276 for pes planus, which allows for a single 30 or 50 percent rating based upon either "severe" or "pronounced" flatfoot.  Under DC 5276, a disability more nearly approximately "moderate" flat foot, however, warrants only a single, 10 percent evaluation.  Given the fact that the Board finds the Veteran's disability equivalent to a foot disability that is "moderate" in severity at most, rating her disability under DC 5276 by analogy would still not yield a higher rating than the ratings assigned under DC 5284.

As a final matter, the Board acknowledges that the October 2015 Memorandum Decision of the Court found that the Veteran's "lay statements and the 'objectively confirmed findings of pain' noted by the Board appear, on their face, to be sufficient to support awards of compensable evaluations under § 4.59 for bilateral plantar fasciitis prior to June 8, 2010."  Given the Board's assignment of compensable ratings for the feet herein, any additional discussion of 38 C.F.R. § 4.59, Burton v. Shinseki, 25 Vet. App. 1 (2011), and Petitti v. McDonald, 
27 Vet.App. 415, 427 (2015), is rendered moot.

For the above reasons, the Board finds that 10 percent ratings under DC 5284, but no higher, are warranted for the Veteran's right foot and left foot plantar fasciitis throughout the entire time period on appeal, i.e. prior to June 8, 2010.  To this extent only, the appeal is granted.

III.  Extraschedular and Unemployability Considerations

The Board has also considered whether the Veteran is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (indicating that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry; for the threshold factor, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required").  

However, the Board notes that the rating criteria in this case contemplate types of feet symptoms described by the Veteran and mentioned above.  Turning to the threshold inquiry, the Board notes that the criteria of 38 C.F.R. § 4.71a expressly contemplate varying degrees of severity of foot injuries under DC 5284, ranging all the way to "severe" foot injuries.  Thus, the rating criteria in this case are extremely broad and comprehensive.  As detailed above, the Board has assessed an appropriate rating based on the overall severity of her plantar fasciitis disability with due consideration of the reported symptoms of pain, swelling, functional impairment, etc.  Therefore, in this case, the rating criteria for foot injuries found under DC 5284 reasonably describe the nature of the Veteran's bilateral plantar fasciitis impairment demonstrated by the record and are adequate with respect to her disability throughout the appeal period prior to June 8, 2010.  

Because the Veteran also has other service connected disabilities, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in exceptional circumstances.  See Johnson, 762 F.3d at 1365; Yancy v. McDonald, 27 Vet.App. 484, 495 (2016) ("[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.") (emphasis added).  Here, however, the Veteran has not specifically described any unusual or exceptional features associated with her combined disabilities.  Nor, in this case, does the evidence otherwise suggest to the Board an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for referral based on the collective impact of multiple service-connected disabilities under Yancy. 

Consequently, the Board finds that referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 is not warranted.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record as part and parcel of the current appeal, nor has the Veteran argued that she as unable to find or maintain substantially gainful employment due to her plantar fasciitis.  In a February 2011 VA examination report for posttraumatic stress disorder (PTSD), it was noted that she had been employed in a vehicle registration office, which she had been in since February 2007.  Significantly, although she was noted to be part-time employment of 30 hours per week (see March 2010 VA PTSD examination report), the Veteran has not identified her plantar fasciitis as a disability negatively impacting her employability.  Rather, in a February 2010 report of contact, the Veteran only addressed the difficulties her PTSD presented on her ability to work.  See February 2010 report of contact ("Veteran also mentioned the inability to work due to the PTSD please open claim for IU.").  Therefore, further consideration of TDIU is not warranted in conjunction with her initial rating claim for plantar fasciitis.  


ORDER

For the entire appeal period prior to June 8, 2010, a 10 percent rating for right foot plantar fasciitis is granted, subject to governing criteria applicable to the payment of monetary benefits.

For the entire appeal period prior to June 8, 2010, a 10 percent rating for left foot plantar fasciitis is granted, subject to governing criteria applicable to the payment of monetary benefits.


REMAND

With regard to the issues of entitlement to an initial compensable rating for right hammertoes and entitlement to an initial compensable rating for status post right ankle fracture prior to June 8, 2010, and in excess of 10 percent thereafter, a remand is necessary for additional development.

First, the Board has become aware of outstanding VA treatment records pertinent to the claims.  Namely, in October 2015, additional VA treatment records were added to the Veteran's Virtual VA electronic claims file, including an August 2015 VA treatment note reflecting that the Veteran was scheduled for a podiatry consult in follow-up to her August 2015 X-rays results.  These X-rays note a clinical report of "bilateral foot heel and ankle pain" and, therefore, her follow-up treatment in podiatry is likely to be pertinent to the current ratings assigned for her right ankle and hammertoes.  Accordingly, on remand, VA must obtain all pertinent VA treatment records, including these podiatry notes, relating to the Veteran's right ankle and hammertoes.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Additionally, with regard to staged rating of the right ankle, the Board also notes that a remand is necessary to ensure compliance with the Board's July 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).  First, in the July 2014 remand, the VA examiner was asked to "provide definition of the term 'lacks 5 degrees from [neutral]' in regards to the right ankle dorsiflexion."  Although a new VA examination and opinion was obtained by the AOJ in August 2015, the VA examiner failed to define this phrase as requested.  Rather, the examiner merely reiterated the previous findings without any further explanation or definition.  Second, following the directed development, the Veteran was also to be afforded supplemental statement of the case on the right ankle issue.  Unfortunately, the supplemental statement of the case issued in August 2015 erroneously addressed the issue of "[e]ntitlement to service connection for a right ankle disability"-inexplicably finding that VA is "unable to establish service connection because the evidence of record does not show your claimed ankle condition is related to your military service"-and failed to address the initial staged ratings for this disability, which is already service-connected, as required.  Thus, it is not responsive to the Board's remand.  For these reasons, a remand is necessary to ensure that these deficiencies are adequately addressed.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file recent VA treatment records, as well podiatry clinic notes, from September 2015 through the present.

2.  Obtain an addendum opinion to the August 2015 VA examination report.  The examiner should once again review the electronic claims file (i.e. all relevant records in Virtual VA and VBMS) and provide a definition or explanation of the phrase "lacks 5 degrees from [neutral]" in regards to the right ankle dorsiflexion noted in the May 2013 VA examination.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


